Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 1 recites the limitation "the visual reference" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Line 5 recites “an object”; it is assumed the “visual reference” is referring to the “object” and will be interpreted as such for searching purposes. CORRECTION IS REQUIRED.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/360669
claim 1
2
3
4
5
6
7
11,069,142
claim 1
2
3
4
5
6
7




17/360669 (claim 1)
11,069,142 (claim 1)
A method of engaging a viewer in augmented reality using a first electronic device including a first camera and a display and a second electronic device including a second camera, the method comprising: 
A method of engaging a viewer in augmented reality using; a first electronic device including a first camera and a display, a second electronic device including a second camera, the method comprising: 
receiving, by one or more computer processors, a first image from the first camera; identifying, by the one or more computer processors, an object associated with the first image; receiving, by the one or more computer processors, a second image from the second camera, wherein the second camera is configured to focus on the visual reference, and 
receiving a viewer interest parameter; receiving a first image from the first camera; identifying a visual reference falling within the viewer interest parameter; receiving a second image from the second camera, wherein the second camera is configured to focus on the visual reference; 
wherein the second image at least includes an infrared image; 

determining, by the one or more computer processors, a context of the second image within the context of the first image; and displaying, by the one or more computer processors, the first image,
determining a context of the second image within the context of the first image; displaying the first image, wherein the first image includes a superimposed interactive element; receiving a user selection of the superimposed interactive element,.
wherein the first image includes the context of the second image within the context of the first image.
displaying the second image and the context of the second image within a context of the first image via the display of the first electronic device


All the conflicting claims in 17/360669 and U.S. Patent No. 11,069,142 are almost identical. U.S. Patent No. 11,069,142 claims disclose all claims and limitations in
17/360669. " A method of engaging a viewer in augmented reality using; a first electronic device including a first camera and a display, a second electronic device including a second camera, the method comprising..." of U.S. Patent No. 11,069,142 anticipates " A method of engaging a viewer in augmented reality using a first electronic device including a first camera and a display and a second electronic device including a second camera, the method comprising..." of 17/360669.

The comparison chart above shows how claim 1 of issued U.S. Patent No. 11,069,142 anticipates all the limitations of claim 1 of the instant Application 17/360669, EXCEPT wherein the second image at least includes an infrared image;.

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,069,142 in view of Chen (US 10810437 B2).
Regarding claim 1, as can be seen above, U.S. Patent No. 11,069,142 teach/es all the limitations of claim 1 except wherein the second image at least includes an infrared image.
In the same field of imaging, Chen teaches wherein the second image at least includes an infrared image (e.g. infrared or depth images related to the selected objects through a second camera after the image mark applying device acquires the images related to the selected objects and detecting the image marks from the images acquired by the second camera, wherein the security check system is configured to identify whether the object is the object of interest based only on the detection of the mark detecting device, without detecting any physical mark, and to output a warning accordingly- col. 8, ll. 40-45 and claim 1). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use multiple cameras.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 11,069,142 with the features of infrared images as taught by Chen. The motivation would have been infrared cameras are extremely well known in the art and have been used for decades and would have been obvious to at least try. (para. ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is 571-270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							TODD BUTTRAM	
					Primary Examiner 
Art Unit 2613
/TODD BUTTRAM/Primary Examiner, Art Unit 2613